Exhibit 10.2

 

 

LOGO [g945794ex10_2pg1.jpg]

 

Matthew Van Steenhuyse Senior Vice President

June 17, 2015

Turtle Beach Corporation

Voyetra Turtle Beach, Inc.

PSC Licensing Corp.

VTB Holdings, Inc.

100 Summit Lake Drive

Suite 100

Vahalla, NY 10954

Attention: John Hanson, CFO

Turtle Beach Europe Limited

15 Centerpoint Square

Lingfield Point Darling

DT DLI 1 BW UK

Attention: Karl Meier

 

  Re: Consent to Subordinated Debt

Ladies and Gentlemen:

Reference is hereby made to that certain Loan, Guaranty and Security Agreement
dated as of March 31, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), among TURTLE BEACH
CORPORATION, a Nevada corporation, formerly known as Parametric Sound
Corporation (“Parametric”), VOYETRA TURTLE BEACH, INC., a Delaware corporation
(“Voyetra”; and together with Parametric, individually “US Borrower,” and
individually and collectively, jointly and severally, “US Borrowers”), TURTLE
BEACH EUROPE LIMITED, a company limited by shares and incorporated in England
and Wales with company number 03819186 (“Turtle Beach,” also referred to
hereinafter as “UK Borrower”; and together with US Borrowers, individually
“Borrower” and individually and collectively, “Borrowers”), PSC LICENSING CORP.,
a California corporation (“PSC”), VTB HOLDINGS, INC., a Delaware corporation
(“VTB”; and together with PSC, individually a “US Guarantor” and individually
and collectively, jointly and severally, “US Guarantors”; and together with US
Borrowers, individually a “UK Guarantor” and individually and collectively,
jointly and severally, “UK Guarantors”; UK Guarantors and US Guarantors,
individually a “Guarantor,” and individually and collectively, “Guarantors”);
the financial institutions party hereto as lenders (collectively, “Lenders”),
and BANK OF AMERICA, N.A., a national banking association, as agent collateral
agent and security trustee for Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”). Capitalized terms herein,
unless otherwise defined herein, shall have the meaning set forth in the Loan
Agreement.

Borrowers have informed Agent and Lenders that Parametric intends to issue a
Subordinated Promissory Note dated June 17, 2015, in favor of SG VTB Holdings,
LLC in the principal amount of up to $15,000,000 (“New Subordinated Note”).
Borrowers hereby request that Agent and Lenders approve the terms and conditions
of the New Subordinated Note and consent to the issuance thereof and agree that
the obligations of Parametric thereunder are Subordinated Debt.

 

1



--------------------------------------------------------------------------------

Agent and Lenders hereby consent to the issuance of the New Subordinated Note by
Parametric and agree that the obligations of Borrowers under the New
Subordinated Note are Subordinated Debt so long as the New Subordinated Note is
in form and substance previously delivered to and approved by Agent. In
connection with such consent, Agent, Lenders and Borrowers hereby agree to amend
the definition of TBC Note to read as follows:

TBC Note: (i) that certain Subordinated Promissory Note dated as of April 21,
2015 by Parametric for the benefit of SG VTB Holdings, LLC in the original
principal amount of $5,000,000 and (ii) that certain Subordinated Promissory
Note dated as of June 17, 2015 by Parametric for the benefit of SG VTB Holdings,
LLC in a principal amount of up to $15,000,000.

The consent set forth above shall be effective only in this specific instance
and for the specific purpose for which it is given, and this consent shall not
entitle Borrowers to any other or further consent or waiver in any similar or
other circumstances. The consent set forth above shall be limited precisely as
written and shall not be deemed to (a) be a waiver or modification of any other
term or condition of the Loan Agreement or any other Loan Document or
(b) prejudice any right or remedy which Agent or any Lender may now have or may
have in the future under or in connection with the Loan Agreement or any Loan
Document.

THIS LETTER AGREEMENT IS GOVERNED BY THE APPLICABLE LAW PERTAINING IN THE STATE
OF CALIFORNIA, OTHER THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER TO
THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION; PROVIDED THAT AGENT AND LENDERS
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO A TRIAL BY JURY,
IF ANY, IN ANY ACTION TO ENFORCE, DEFEND, INTERPRET, OR OTHERWISE CONCERNING
THIS AMENDMENT.

Section 14.15 of the Loan Agreement is hereby incorporated herein in its
entirety by this reference.

This letter agreement may be executed in multiple counterparts and it shall not
be necessary that the signatures of all parties hereto be contained on any one
counterpart. Each counterpart shall be deemed an original, but all such
counterparts taken together shall constitute one and the same instrument, and a
telecopy of any such counterpart shall be deemed valid as an original.

 

Sincerely, BANK OF AMERICA, N.A., as Agent and Lender By:

/s/ Matthew R. Van Steenhuyse

Name: Matthew R. Van Steenhuyse Title: Senior Vice President

 

2



--------------------------------------------------------------------------------

Accepted and Agreed to as of June 17, 2015: BORROWERS: TURTLE BEACH CORPORATION,
a Nevada corporation, formerly known as Parametric Sound Corporation By:

/s/ John T. Hanson

Name: John T. Hanson Title: Chief Financial Officer VOYETRA TURTLE BEACH, INC.,
a Delaware corporation By:

/s/ John T. Hanson

Name: John T. Hanson Title: Chief Financial Officer TURTLE BEACH EUROPE LIMITED,
a company limited by shares and incorporated in England and Wales with company
number 03819186 By:

/s/ John T. Hanson

Name: John T. Hanson Title: Chief Financial Officer

 

3